DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Response to Amendment
	Amendment received on 12/27/2021 is acknowledged and entered. Claims 1-3, 5, 7 and 9-10 have been amended. Claims 1-10 are currently pending in the application.                                                                                                                                                                                                                                                               
                                            Claim Rejections - 35 USC § 101
	Claim rejections under 35 U.S.C. 101 have been withdrawn due to the Applicant’s amendment.
                                     Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. (JP 2010257111 (a)) (IDS of 12/29/2020) in view of Liu et al. (US 2016/0320198 A1) (IDS of 04/24/2019).

	Claims 1, 9 and 10. Masaki et al. (Masaki) discloses a management system comprising a processor configured to:
	accept a car sharing reservation procedure from a mobile communication terminal of a user via a communication network; [0025]; [0045]
	transmit to the mobile communication terminal a message that suggests using public transportation which the user is expected to use to move to the location of a sharing car for which the reservation procedure has been performed or move from a return location of the sharing car, along with a presentation of a discount fee of the sharing car; [0064]-[0068]; [0072],
	wherein when the user arrives at the sharing car, authenticate the user by acquiring authentication information from a card, and release a door lock of the sharing car. [0035]; [0034]; [0030]; [0024].



	Liu et al. (Liu) discloses a computer-implemented method for reserving a ride share car or taxi or bicycle to move to a destination, including obtaining, based on location information of a sharing car for which the reservation procedure has been performed, said car including a share car or a taxi or a bicycle (Figs. 1, 2A-B) [0017]; [0036]; [0038], and further teaches that said information comprising an operation status of the car [0028]; [0040]; [0048], thereby suggesting collecting operation status of the taxi and the bicycle.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masaki to include the recited limitations, as disclosed in Liu, for the benefit of providing convenience to users and reducing costs and pollutions associated with individual driving.

	Claim 2. The management system according to claim 1, wherein the process is further configured to: 
	calculate an estimated time required for moving along a route from a location of the mobile communication terminal to the location of the sharing car by the taxi, based on a position information of the mobile communication terminal and a location information of the sharing car for which the reservation procedure has been performed; Liu; [0036]; [0038]; [0049]; [0052]-[0053]; [0062]; [0063]; [0079], and

	wherein the processor is configured to transmit to the mobile communication terminal a message that suggests moving to the location of the sharing car using the taxi along with a presentation of the scheduled dispatch date and time and the discount fee of the sharing car. Masaki; [0064]-[0068]; [0072]; Liu; Figs. 1 and 6. Same rationale as applied to claim 1.

	Claim 3. The management system according to claim 1, wherein the processor is further configured to: 
	calculate an expected date and time at which the sharing car is returned to the return location based on a current position and a current date and time of the sharing car that the user uses; Masaki; [0064]-[0068]; Liu; Figs. 1 and 6; [0049]; [0052]-[0053]; [0062]; [0063]; [0079], and
	estimate a scheduled dispatch date and time for dispatching the taxi expected to be used by the user to the return location, based on the expected date and time, Masaki; [0064]-[0068]; Liu; Figs. 1 and 6; [0049]; [0052]-[0053]; [0062]; [0063]; [0079],
	wherein the processor is configured to transmit to the mobile communication terminal of the user a message that suggests moving from the return location to a destination by using the taxi along with a presentation of the scheduled dispatch date 

	Claim 5. The management system according to claim 1, wherein the processor is further configured to search for the ride share car that travels at least a part of a route from a position of the mobile communication terminal to the location of the sharing car at a time within a predetermined time from a use start date and time of the sharing car for which the reservation procedure has been performed based on a position information of the mobile communication terminal and a location information of the sharing car for which the reservation procedure has been performed, Masaki; [0064]-[0068]; Liu; Figs. 1 and 6; [0049]; [0052]-[0053]; [0062]; [0063]; [0079],
	wherein the processor is configured to transmit to the mobile communication terminal a message that suggests moving to the location of the sharing car by using the ride share car along with a presentation of an expected dispatch location and an expected dispatch date and time of the ride share car and the discount fee of the sharing car. Masaki; [0064]-[0068]; Liu; Figs. 1 and 6; [0049]; [0052]-[0053]; [0062]; [0063]; [0079]. Same rationale as applied to claim 1.

	


	Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki in view of Liu and further in view of Clark et al. (WO 2011/109301 A1) (IDS of 01/10/2020).

	Claim 4. While Masaki discloses presenting/charging usage fees and discounted fees, Masaki does not specifically teach wherein the message presents a usage fee in a first case where the user uses the sharing car without using the taxi and a usage fee in a second case where the user uses the sharing car with using the taxi, and the discount fee is a fee obtained by subtracting the usage fee of the sharing car in the second case from the usage fee of the sharing car in the first case.
	Clark et al. (Clark) discloses that if reserved car is distant from the home location of the user, the system can provide a refund for a taxi fare to move to the reserved car. (Page 13, lines 14-16)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masaki to include the recited limitations, as suggested and/or disclosed in Clark, for the benefit of providing good customer service and retaining customers.

	Claim 6. While Masaki discloses presenting/charging usage fees and discounted fees, Masaki does not specifically teach wherein the message presents a usage fee in a first case where the user uses the sharing car without using the ride share car and a usage fee in a second case where the user uses the sharing car with using the ride 
	Clark discloses that if reserved car is distant from the home location of the user, the system can provide a refund for a taxi fare to move to the reserved car. (page 13, lines 14-16)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masaki to include the recited limitations, as suggested and/or disclosed in Clark, for the benefit of providing good customer service and retaining customers.

	Claim 7. Masaki teaches all limitations of claim 7, except:
	wherein the processor is further configured to search for a sharing bicycle located near a route from a position of the mobile communication terminal to the location of the sharing car based on a position information of the mobile communication terminal and a location information of the sharing car for which the reservation procedure has been performed,
	wherein the processor is configured to transmit to the mobile communication terminal a message that suggests moving to the location of the sharing car by using the sharing bicycle, along with a presentation of a route from the position of the mobile communication terminal to the sharing bicycle, a route from the sharing bicycle to a position of the sharing car, and the discount fee of the sharing car,
	which is disclosed in Clark. (Fig. 16; page 22, lines 19-24; page 27, lines 3-11; page 36, line 8).
 modify Masaki to include the recited limitations, as suggested and/or disclosed in Clark, for the benefit of providing good customer service and retaining customers.

	Claim 8. While Masaki discloses presenting/charging usage fees and discounted fees, Masaki does not specifically teach wherein the message presents a usage fee in a first case where the user uses the sharing car without using the sharing bicycle and a usage fee in a second case where the user uses the sharing car with using the sharing bicycle, and the discount fee is a fee obtained by subtracting the usage fee of the sharing car in the second case from the usage fee of the sharing car in the first case.
	Clark discloses that if reserved car is distant from the home location of the user, the system can provide a refund for a taxi fare to move to the reserved car. (page 13, lines 14-16)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masaki to include the recited limitations, as suggested and/or disclosed in Clark, for the benefit of providing good customer service and retaining customers.





Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 

	Applicant’s arguments regarding claim rejections under 35 USC 101 have been reviewed but are moot, because the 101 rejections have been withdrawn due to the Applicant’s amendment.

	Applicant argues that Liu, Masaki and Clark fails to disclose obtaining operation status of a taxi, a ride share car, and a sharing bicycle.
	The Examiner respectfully notes that Liu discloses that public transportation includes a ride share car, a taxi and a bicycle, each can be used to move to a passenger to a destination. (Figs. 1, 2A-B) [0017]; [0036]; [0038]. Liu also teaches that collecting an operation status of a vehicle [0028]; [0040]; [0048]. So as Liu already disclosed that the public transportation includes the use of a ride share car, a taxi and a bicycle, the Examiner understands said step of “collecting an operation status of a vehicle” as “collecting an operation status of the ride share car, the taxi and the bicycle”.
	

	



Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/20/2022